DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a method for manufacturing a membrane assembly for a fuel cell, which membrane assembly comprises: a membrane with a first side and a second side, a first catalyst layer arranged on the first side of the membrane and a second catalyst layer arranged on the second side of the membrane, a frame arranged at least on the first side of the membrane, wherein the frame encircles the first catalyst layer in a plane of the main extension direction of the first catalyst layer, and a gap between the first catalyst layer and the frame, the method comprising the following steps: positioning a first decal layer, which is made of the same material as the first catalyst layer, on the first side of the membrane relative to the frame, which is positioned on the first side of the membrane, in a way that the first decal layer overlaps the frame; positioning a second decal layer, which is made of the same material as the second catalyst layer, on the second side of the membrane; pressing the first decal layer and the second decal layer towards each other with the membrane and the frame positioned in-between, wherein with increasing distance from the frame, the pressure applied while pressing increases, resulting in the first decal layer not adhering to the first side of the membrane next to the frame.  The prior art specifically fails to disclose the pressure gradient across the surface of the membrane during the pressing step.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722